 


109 HR 194 IH: To amend the Small Business Act to increase the maximum amount for which a loan can be made under the Microloan Program.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 194 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Linda T. Sánchez of California introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To amend the Small Business Act to increase the maximum amount for which a loan can be made under the Microloan Program. 
 
 
1.Increase of maximum microloan amountSection 7(m) of the Small Business Act (15 U.S.C. 636(m)) is amended in paragraphs (1)(B)(iii), (3)(E), and (11)(B) by striking $35,000 each place it appears and inserting $50,000. 
 
